             Case 3:18-cr-05094-RAJ Document 912 Filed 07/17/20 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-5094 RAJ
11
                            Plaintiff                  ORDER TERMINATING
12                                                     DEFENDANT=S
                       v.
13                                                     PARTICIPATION IN DREAM
      CORI NICOLE TROMBLEY,                            PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGES BASED ON
                            Defendant.                 SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On September 28, 2018, the Defendant entered a guilty plea to Count 1 of a
18 Superseding Indictment charging her with conspiracy to distribute controlled substances
19 in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C) and 846.
20 Dkt. No. 475. The plea was entered pursuant to a plea agreement. Dkt. No. 474.
21 Subsequent to entry of the guilty plea, the Defendant was accepted to participate in the
22 Drug Reentry Alternative Model (DREAM) program. Dkt. No. 490. The Defendant
23 executed a contract memorializing her acceptance and participation in the program. Dkt.
24 No. 491.
25       The DREAM Executive Review Team, including the undersigned United States
26 District Judge, have determined that the Defendant has successfully complied with the
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                        UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                         SEATTLE, WASHINGTON 98101
     TROMBLEY/CR18-5094RAJ - 1                                                 (206) 553-7970
           Case 3:18-cr-05094-RAJ Document 912 Filed 07/17/20 Page 2 of 2




1 program requirements set forth in the DREAM contract. Having made this determination,
2 the Court hereby orders that:
3         1. Defendant’s participation in the DREAM program is terminated;
4         2. On Defendant’s request, her previously entered guilty plea is withdrawn
5            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
6            finding a fair and just reason having been demonstrated by Defendant’s
7            successful completion of the DREAM program; and
8         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
9            the criminal charges filed against the Defendant in the above-captioned case
10           are dismissed with prejudice with good cause having been shown by
11           Defendant’s successful completion of the DREAM program.
12
13        DATED this 17th day of July, 2020.
14
15                                                A
16                                                The Honorable Richard A. Jones
17                                                United States District Judge
                                                  Western District of Washington
18                                                DREAM Judicial Officer
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     TROMBLEY/CR18-5094RAJ - 2                                               (206) 553-7970
